Citation Nr: 0726695	
Decision Date: 08/24/07    Archive Date: 08/29/07

DOCKET NO.  03-32 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 




INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 2002 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida in which the RO reopened but 
confirmed a previous denial of service connection for 
schizophrenia.  The appellant, who served on active duty for 
training from October 1968 to March 1969 and on active duty 
from May 1972 to April 1977, appealed that decision to the 
BVA.  Thereafter, the RO referred the case to the Board for 
appellate review.    
 
The Board remanded the case for further development in April 
2006.  Subsequent to the completion of this development, the 
case was returned to the Board for further review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Competent medical evidence of record indicates that the 
appellant's schizophrenia manifested in service. 


CONCLUSION OF LAW

Schizophrenia was incurred in service. 38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 
3.309 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  The Veterans Claims Assistance Act

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things, 
that the VA will make reasonable efforts to notify a claimant 
of the evidence necessary to substantiate a claim for 
benefits under laws administered by the VA and requires the 
VA to assist the claimant in obtaining that evidence. 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159 (2006).  

In this case, a letter dated in May 2006 specifically 
informed the appellant of the substance of the VCAA.  
Nevertheless, since this decision represents a complete grant 
of the appellant's appeal, the appellant cannot be prejudiced 
by any deficiency, if any, in the notice and assistance 
requirements of the VCAA.  As such, the Board will dispense 
with any further discussion of the VCAA and will proceed to 
the issue presented on appeal.  

B.  Law and Analysis

The appellant contends that he is entitled to service 
connection for schizophrenia that he believes manifested 
during his period of active service.  The RO previously 
considered and denied the appellant's claim in a June 1988 
rating decision; and subsequently determined in unappealed 
rating decisions dated in August 1994 and November 1999 that 
new and material evidence adequate to reopen the appellant's 
claim had not been submitted.  Thereafter, the appellant 
requested that his claim be reopened in March 2002; and 
submitted new medical evidence in support of the claim.  In 
the August 2002 rating decision on appeal, the RO reopened 
the appellant's claim based on the new evidence, but denied 
the claim on the merits.  The appellant appealed this denial 
to the Board.  In its April 2006 decision, the Board affirmed 
that the appellant's claim had properly been reopened but 
found that additional development as to merits of the claim 
was necessary.  The requested development has now been 
completed; and the case has been returned to the Board for 
further review.  Having carefully considered the appellant's 
claim in light of the entire record and the applicable law, 
the Board concludes, as will be explained below, that the 
evidence of record is in relative equipoise, and that 
reasonable doubt should be resolved in favor of the 
appellant.  As such, the Board finds that the appellant's 
appeal should be granted.

Applicable law provides that service connection will be 
granted if it is shown that a veteran has a disability 
resulting from an injury or disease contracted in the line of 
duty or for aggravation of a preexisting injury or disease. 
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2006).  Service connection may also be granted for certain 
chronic diseases, such as psychosis, when such disease is 
manifested to a compensable degree within one year of 
separation from service. See 38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(d).  Generally, to prove 
service connection, the record must contain: (1) medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an in-service 
incurrence or aggravation of an injury or disease and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

In this case, the record shows that the appellant was 
initially diagnosed with chronic paranoid schizophrenia in 
January 1988; and that his most recent diagnosis of record is 
schizophrenia, by history, in full remission. See January 
1988 private medical records; March 2007 VA examination 
report.  The appellant's diagnosis of schizophrenia 
constitutes a current disability for VA purposes and fulfills 
the first element of the service connection test (medical 
evidence of a current disability). 

In regards to the second element of the service connection 
test (evidence of an 
in-service incurrence or aggravation of an injury or 
disease), the Board observes that the appellant's service 
medical records do not reference any complaints, treatment, 
or diagnosis of a psychiatric disorder. See service medical 
records dated from March 1969 to January 1976.  In fact, all 
of the appellant's service medical examinations report that 
his psychiatric clinical evaluations were normal; and the 
appellant denied in his medical history reports that he 
experienced frequent trouble sleeping, frequent or terrifying 
nightmares, depression, excessive worry, or nervous trouble 
of any sort. See reports of medical examinations dated in 
September 1968 ("psychological interview satisfactory"), 
March 1969, April 1975 and April 1977; reports of medical 
history dated in August 1968, December 1971 and April 1977.  
The appellant essentially acknowledges that his service 
medical records do not corroborate his claim.  However, he 
contends that his service personnel records provide the 
support necessary for his claim, and in fact fulfill the 
second element of the service connection test, in that they 
document behavioral problems and behavioral changes the 
appellant experienced in service which he believes coincide 
with the onset of his schizophrenia. See February 1999 
statement.

A review of the appellant's personnel records reveal that his 
performance in service declined during the latter period of 
his active duty; and that he exhibited disciplinary and work 
problems for which he was ultimately discharged.  
Specifically, the Board observes that while the appellant 
received poor marks for performance and leadership in October 
1972 and was reprimanded for willful disobedience of a lawful 
order and for an unauthorized absence in November 1972, his 
performance appeared to improve thereafter and he was not 
noted to have any specific behavioral problems again until 
April 1975. See service administrative remarks dated in 
October 1972; March 1977 recommendation for discharge by 
reason of unsuitability; enlisted performance record.  
However, records dated in April 1975 indicate that the 
appellant had developed a lack of interest in his job at that 
time which caused him to require routine supervision in the 
performance of his assigned tasks. Administrative remarks 
dated in April 1975.  A superior officer indicated that with 
an increase in initiative, it was believed that the 
appellant's behavior and performance would most likely show 
considerable improvement as he was noted to have adequate 
leadership qualities in the handling of his subordinates and 
was a good shipmate. Id.  However, in May 1976, the appellant 
was again reprimanded for willful disobedience of a lawful 
order. See March 1977 recommendation for discharge by reason 
of unsuitability.  In July 1976, he was counseled concerning 
his frequent involvement of a discredible nature with civil 
and/or military authorities; and was also given poor marks in 
terms of his professional performance, military behavior and 
adaptability.  At that time, the appellant was again noted as 
having an apparent lack of interest in his job as well as an 
inability to understand the military system or military 
rules. Administrative remarks dated in July 1976.  He was 
also reported as being a loner who just barely got along with 
others. Id.  

In March 1977, the appellant was reprimanded for absenting 
himself without authority.  That same month, he received poor 
marks in terms of his professional performance, adaptability, 
and military behavior due to his attitude toward counseling 
concerning his behavior and his difficulty with conforming to 
the established work schedule. Administrative remarks dated 
in March 1977.  According to a March 1977 communication, the 
appellant's performance continued to decline and was found to 
be completely unsatisfactory. See March 1977 recommendation 
for discharge by reason of unsuitability.  This document 
reported that the appellant had an unwillingness to conform 
to published work scheduling; that he exhibited conduct that 
was bordering on insubordination; and that he had diagnoses 
of apathy and defective attitudes.  It went on to state that 
the appellant's work performance had not only decreased by 
approximately 80 percent since January 1977, it was 
accompanied by a lack of interest manifested by an extremely 
high error rate in areas which the appellant had previously 
demonstrated satisfactory performance. Id.  Thereafter, in 
April 1977, the appellant was separated from service due to 
unsuitability and was not recommended for reenlistment.  His 
record of discharge noted that the appellant's unsuitability 
was based upon apathy, defective attitudes, and an inability 
to expend effort effectively. See record of discharge, 
release from active duty, or death. 

As mentioned previously, the appellant asserts that the 
behavioral problems referenced above were in fact the initial 
manifestations of his paranoid schizophrenia. February 1999 
statement.  In support of his assertions, he submitted a 
February 2002 private medical opinion by R.S.F., M.D., in 
which Dr. F. agreed with the appellant's statement and opined 
that the behavior exhibited by the appellant prior to his 
discharge from service was consistent with the prodrome of 
schizophrenia.  He also opined that the date of onset of the 
appellant's schizophrenia was prior to his discharge from 
service. See February 2002 medical opinion from Dr. F.  Dr. 
F. appears to have based his medical opinion upon the 
appellant's presentation and reports of increasing paranoia 
with bizarre ideation and behavior that began prior to 
service discharge, the appellant's family reports, VA clinic 
records, and hospitalization records related to the 
appellant's January 1988 initial diagnosis. Id.  In addition, 
it appears Dr. F. reviewed at least some of the appellant's 
service personnel records as he indicated in his letter that 
"[according] to records[,] [the appellant] was declared 
unsuitable based on apathy, defective attitudes and inability 
to expend effort effectively" and these were all consistent 
with the prodrome of schizophrenia. Id.  In an addendum 
letter submitted to the RO in October 2002, Dr. F. reiterated 
his belief that the appellant had a clear recollection of 
psychosis which occurred during his period of active duty; 
and that his psychosis was confirmed by his mother. See 
October 2002 letter from Dr. F.  He reported that the 
presence of psychosis suggested the presence of a mental 
illness. Id.    

Based upon Dr. F.'s medical opinion, the Board finds that the 
information contained in the appellant's service personnel 
records constitute sufficient evidence of an 
in-service incurrence of a disease for the purpose of this 
appeal.  As such, the second element of the service 
connection test has been met.  In addition, Dr. F.'s medical 
opinion provides favorable evidence regarding the third and 
last element of the service connection test as it dates the 
onset of the appellant's current disability to his period of 
service.  However, even though a review of Dr. F.'s February 
2002 and October 2002 letters indicate that Dr. F. had access 
to evidence from various sources prior to formulating his 
medical opinion, his letters do not indicate that he reviewed 
all of the evidence contained in the appellant's claims file.  
Therefore, his medical opinion is arguably incomplete.  As 
such, the Board remanded the appellant's claim in April 2006 
for a second medical opinion based upon a review of the 
entire record as to whether it was as likely as not that the 
appellant's schizophrenia was related to his military 
service.  Such an opinion was provided in March 2007.  

In the March 2007 examination report, the examiner reviewed 
the appellant's claims file, obtained a history from the 
appellant and performed a mental status examination. See 
March 2007 examination report.  During his examination, the 
appellant reported that he first heard "noises" in service 
that he analogized to being like the sound of an air raid; 
and also indicated that he heard the sound of a door opening 
and slamming, with someone saying "hey." Id., p. 3.  Post-
service, the appellant reported experiencing some unusual 
incidents that included seeing "shadows and flashes of light 
when [he] closed his eyes" and seeing a miniature person in 
his mind who would say things to him. Id.  After performing 
the mental status examination, the examiner determined that 
the appellant's schizophrenia was in full remission on the 
basis that the appellant had no current signs or symptoms of 
the disorder or any other psychotic disorder. Id., p. 7.  In 
terms of the medical question at issue, the examiner opined 
that the appellant's current mental disorder did not begin 
during service and was in no way related to his military 
service.  He based his opinion on the belief that "[n]one of 
the experiences that the [appellant] described during his 
military service or for one year following discharge [were] 
suggestive of schizophrenia or any other mental disorder." 
Id.   

After comparing and weighing the medical opinions provided by 
Dr. F. in February 2002 and October 2002 with the March 2007 
VA medical opinion, the Board finds the March 2007 examiner's 
opinion to be less persuasive.  While the March 2007 examiner 
opined that it was not likely that the appellant's 
schizophrenia was related to service, he offered no 
explanation for his opinion other than the fact that he did 
not consider the appellant's purported symptomatology to be 
specific enough for a diagnosis of schizophrenia.  Although 
Dr. F.'s letters do not set forth the specific symptomatology 
reported by the appellant when the appellant was asked about 
his experiences in service, it seems logical to the Board 
that the history provided by the appellant during his 
February 2002 and March 2007 examinations would have been 
consistent since both examiners were requested to provide 
medical opinions as to the etiology of the appellant's 
disorder. See also November 1996 RO hearing transcript, p. 2 
(appellant testified during a hearing pertaining to a 
separate claim that he began experiencing problems with 
visual and audio hallucinations shortly after entering active 
duty).  The fact that Dr. F. found the appellant's purported 
symptomatology to be indicative of psychosis akin to the 
onset of schizophrenia while the March 2007 examiner did not 
creates a difference of medical opinion, one that should be 
resolved in the appellant's favor.  However, additional 
support for Dr. F.'s conclusions consists of the fact that 
while Dr. F. may not have reviewed the appellant's claims 
file, he clearly considered other information and evidence 
prior to issuing his opinion, to include not only the 
appellant's statements, but statements from the appellant's 
family, post-service medical records and apparently some of 
the appellant's personnel records.  In contrast, while the 
March 2007 examiner indicated his review of the claims file, 
he did not address Dr. F.'s February 2002 medical opinion or 
his October 2002 addendum letter; nor did he discuss the 
apparent and obvious changes reflected in the appellant's 
service personnel records.  In addition, the March 2007 
examiner did not reference the lay statements contained in 
the claims file that report a change in the appellant's 
behavior prior to and subsequent to his discharge from 
service.  

Thus, in light of the fact that the February 2002 medical 
opinion appears to be based on a more thorough review of the 
overall evidence of record, the Board finds this opinion to 
be more probative than the March 2007 VA opinion and accords 
it greater probative weight.  As such, the third element of 
the service connection test has been met; and the appeal will 
therefore be granted.
  

ORDER

Service connection for schizophrenia is granted.  



____________________________________________
Michelle Kane
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


